Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 1/26/2022 has been entered.  Examiner acknowledges the following by applicant: 

Status of claims
Claims 4, 9-10, 12-30, 33-35, 40-41, 43-44, 47-56, and 60-65 had been canceled by applicant. 
Claim 1 has been amended, introducing a new ground of rejection “in vitro”. 
Note: on 10/11/2021, applicant elected Group 1, claims 1-3, 5-8, 11. 
Applicant also elected sulfonylurea compound (from a sulfonylurea compound, an imidazolinone compound, a triazolopyrimidine compound, a pyrimidinylthiobenzoic acid compound or a sulfonylamino-carbonyl-triazolinone compound), and 
tribenuron-methyl (from tribenuron methyl, sulfometuron methyl, pyrazosulfuron ethyl, halosulfuron methyl, thifensulfuron methyl, bensulfuron methyl, metsulfuron methyl, ethametsulfuron methyl or chlorimuron ethyl).  
In summary, claims 1-3, 5-8, and 11 are examined in this office action. Non-elected claims and species are withdrawn.  
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration:
The 102 rejection is withdrawn in view the amendment of claim 1. However, a 103 rejection is made in view of the same amendment. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (CN 105802933, published 7/27/2016, filed 3/22/2016), 
Note: the page and para numbers of the English Translation are cited. 
Regarding CN 105802933 as prior art, according to MPEP 2153.01(a), If the

A and B, and the publication names as authors A, B and C), it would not be readily apparent from the
publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication
would be treated as prior art.
In this case, Xie, Tao, and Bao are inventors of the reference publication, but are not the inventors of instant application. The inventors of instant application are completely different from that of the reference publication.  In addition, the reference publication was filed by TWO applicants, Beijing Dabeinong Biotechnology Co ltd and Beijing Dabeinong Technology Group Co Ltd, while instant application is filed by ONE applicant, Beijing Dabeinong Biotechnology Co ltd.   The inventive entity of instant application is also different from that of the reference publication. 
Thus, CN 105802933 is prior art.
Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6) and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77 or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or 

Claim 1 is drawn to a method that comprises: 
transforming a plant cell in vitro using a recombinant vector containing a gene of interest and a gene encoding a sulfonylurea herbicide hydrolase; 
screening and culturing the transformed plant cell in vitro  by external application of an acetolactate synthase (ALS) inhibitor, using the gene encoding the sulfonylurea herbicide hydrolase as a selective marker, wherein the external application comprises dropping, spraying or smearing; and 
selecting a plant cell in vitro  that has not been killed and/or not been inhibited,  
for selecting a transformed plant cell (preamble). 
Claim 11 limits claim 1, wherein the sulfonylurea herbicide hydrolase comprises an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2.  
Dependent claims
Claim 2 limits claim 1: wherein the transformed plant cell is a plant cell transformed by an Agrobacterium-mediated process.  
Claim 3 limits claim 1: wherein the plant cell is a soybean cell.  
Claim 5 limits claim 1: the ALS inhibitor comprises a sulfonylurea compound (elected species).  
Claim 6 limits Claim 5, the    USSN: 16/610,870sulfonylurea compound is tribenuron methyl (elected species).  

et al teach an herbicide tolerance protein SUM1 sequence (SEQ ID NO: 1 of Xie et al) that has 95.2% sequence identity to instant SEQ ID NO: 2.
Xie et al teach that the sequence has thifensulfuron methyl hydrolase activity, and is highly resistant to sulfonylurea herbicides (abstract).  SUM1/SEQ ID NO: 1 of Xie et al reads on the sulfonylurea herbicide hydrolase of claim 1 and claim 11. 
Against instant SEQ ID NO: 2

BDR32388
ID   BDR32388 standard; protein; 350 AA.
XX
AC   BDR32388;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Herbicide tolerance protein SUM1, SEQ:1.
XX
KW   SUM1 protein; Small ubiquitin related modifier 1; herbicide resistance;
KW   screening; sulfonylurea; transgenic plant; weed control.
XX
OS   Unidentified.
XX
CC PN   CN105802933-A.
XX
CC PD   27-JUL-2016.
XX
CC PF   22-MAR-2016; 2016CN-10165121.
XX
PR   22-MAR-2016; 2016CN-10165121.
XX
CC PA   (DBNO ) BEIJING DABEINONG SCI & TECHNOLOGY GROUP.
CC PA   (DBNO ) BEIJING DBN BIOTECH CO LTD.
XX
CC PI   Bao X,  Xie X,  Tao Q;
XX
DR   WPI; 2016-498515/75.
XX
CC PT   New herbicide-tolerant protein useful for degrading sulfonylurea 
CC PT   herbicide and exhibit high resistance to various sulfonylurea herbicides.
XX
CC PS   Claim 1; SEQ ID NO 1; 53pp; Chinese.
XX
CC   The present invention relates to a novel herbicide-tolerant protein 
CC   useful for degrading sulfonylurea herbicide. The invention further 
CC   claims: (1) an nucleic acid encoding a herbicide tolerance protein; (2) 
CC   an expression vector comprising the nucleic acid; (3) a recombination 
CC   carrier comprising the expression vector; (4) a method for preparing the 
CC   herbicide tolerance protein; (5) a method for producing a transgenic 
CC   plant with increased herbicide tolerance; (6) a method for selecting the 
CC   transgenic plant; (7) a method for controlling weeds; (8) a method for 
CC   protecting a plant from sulfonylurea herbicide; (9) a method for 
CC   controlling glyphosate-resistant weeds in a glyphosate-tolerant plant; 
CC   and (10) a method for culturing a plant resistant to sulfonylurea 
CC   herbicide. The herbicide-tolerant protein SUM1 exhibits high resistance 
CC   to various sulfonylurea herbicide. The present sequence is a Herbicide 
CC   tolerance protein SUM1, which is useful in the method for producing a 
CC   transgenic plant with improved herbicide resistance.
XX
SQ   Sequence 350 AA;

  Query Match             95.2%;  Score 1870;  DB 23;  Length 350;
  Best Local Similarity   100.0%;  


Qy         11 SKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNFQAPVRPRGL 70
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 SKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNFQAPVRPRGL 61

Qy         71 PLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPTFNGPFGQLE 130
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 PLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPTFNGPFGQLE 121

Qy        131 EESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFSPSISSDEIV 190
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 EESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFSPSISSDEIV 181

Qy        191 DAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPKGKVPEIPPLA 250
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 DAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPKGKVPEIPPLA 241

Qy        251 DKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTRYAHSLSLEA 310
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 DKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTRYAHSLSLEA 301

Qy        311 INKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQ 359
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 INKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQ 350

Xie et al teach DNA sequences (SEQ ID NO: 2 and SEQ ID NO: 3 of Xie et al) encoding SEQ ID NO: 1 of Xie et al above as selectable marker (p10, last 2 para; p11, last para; p12, last para). 
Xie et al teach a method for selecting a transformed plant cell, comprising: 
transforming a plurality of plant cells with said herbicide tolerance gene, culturing said cells at a concentration of an herbicide, 
allows growth of transformed cells expressing said herbicide tolerance gene or said expression cassette while killing or inhibiting growth of untransformed cells, 
wherein said herbicide being a sulfonylurea herbicide.   
(English Translation, p3, last para; p4, 1st para). 
Xie et al teach screening and culturing externally applying LAS inhibitor tribenuron-methyl by spraying to the plants being transformed with SEQ ID NO: 2 of Xie et al, the plant having high resistance to the ALS inhibitor (not killed) are selected being successful transformants (English Translation, p14, last para; p15, 1st para; p18, 1st and 2nd para).  
The spraying is made to dish comprising plant cells (English translation, p14.  
Spraying reads on external application and is the limitation of the wherein clause of claim 1. 
et al teach a recombinant vector comprising SUM1 gene/SEQ ID NO:2 of Xie et al (English Translation, p15, last 3 paras), and transformed Arabidopsis and soybean (English Translation, p14, 2nd para; p16, 3rd para).  
SEQ ID NO:2 of Xie et al (at least 95% identical to instant SEQ ID NO: 2) is the limitation of claim 11. 
According to instant specification ([0092]), the gene of interest may be a herbicide-tolerant gene, a disease-resistant gene or an insect-resistant gene, or a selection or evaluation marker, and contain a plant operable promoter, a coding region and a terminator region. The herbicide-tolerant gene comprises: AHAS gene tolerant to imidazolinone or sulfonylurea herbicides, pat or bar gene tolerant to glufosinate herbicides, EPSPS gene tolerant to glyphosate herbicides, AAD gene tolerant to 2,4-D herbicides, HPPD gene tolerant to HPPD inhibitors, and the like. The disease-resistant gene comprises antibiotic synthase genes, such as pyrrolnitrin synthase gene, plant-derived resistance genes, and the like. The insect-resistant gene comprises Bacillus thuringiensis insecticidal gene. The gene of interest may also encode an enzyme associated with a biochemical pathway, in which the expression of the enzyme may alter traits important for food, feed, nutraceutical and/or pharmaceutical production. The gene of interest can be located on a plasmid. The plasmid suitable for use in the present invention may contain one or more genes of interest and/or Agrobacterium may contain a different plasmid with a gene different from the genes of interest. 
Xie et al teach that genes encoding elongation factor and encoding transit peptide (either reads on the instant gene of interest) are in the same construct/recombinant vector of SEQ ID NO: 2 of Xie et al, and are transforming plant cells with the genes (English Translation, p15, last 2 paras).  
Xie et al teach transforming soybean plant cell by Agrobacterium-mediated transformation (English Translation, p16, 4th para), teaching claims 2-3. 
The LAS inhibitor tribenuron-methyl reads on a sulfonylurea compound of claims 5-6. 
in vitro”, Xie et al teach that conventional transformation (of the sulfonylurea herbicide tolerance gene) methods include, but are not limited to, Agrobacterium-mediated transformation, microprojectile bombardment, direct uptake of DNA into protoplasts, electroporation or whisker silicon-mediated DNA introduction (English Translation, p5, 2nd para).  At least direct uptake of DNA into protoplasts and electroporation read on in vitro transformation. 
Xie et al teach/suggest that the selection-mark based screening and selection of transformed cells can be performed in vitro (English Translation, p10, 4th para), reading on screening and selecting transformed cells in vitro. 
Thus, at the very least, Xie et al suggest transforming, culturing, screening and selecting plant cell in vitro.  
	In addition, in the specification (PG pub [0122] and [0129]), applicant admitted that transforming, culturing, screening and selecting plant cell in vitro, as in vivo, are well known methods in the prior art.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Xie et al teach or suggest each and every structure and step of the claims.  One ordinary skill in the art would have recognized such method as taught by Xie et al, and been motivated to follow the detailed method as taught or suggested by Xie et al, to achieve the same success as Xie et al did. The expectation of success would have been high, because Xie et al teach the structures and steps and demonstrated success.  Transforming, culturing, screening and selecting plant cells in vitro are well known methods in the prior art, as taught by Xie et al and admitted by applicant. 


. 

	
Claims 1-2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (Mutant acetolactate synthase gene is an efficient in vitro selectable marker for the genetic transformation of Brassica juncea (oilseed mustard). Journal of Plant Physiology 161, 1079–1083, 2004), in view of Li et al (US20140325700, published 10/30/2014, filed 2/17/2012).  
The rejection is made for compact prosecution. 
Claims have been analyzed above.  
Ray et al teach a method of selecting transformed plant cell comprising steps of 
Transforming plant cell with a gene of interest (conferring kanamycin resistance) and a gene encoding an acetolactate synthase (ALS), by Agrobacterium mediated transformation (p1080, right col, 1st para);
Screening and culturing the cells being transformed using an ALS inhibitor/sulfonylurea compound as selective marker by external application (elected species) (p1080, right col, 1st para); 
Ray et al suggest using spraying for external application (p1080, left col, 1st para). 
Ray et al teach successfully selecting the cells resistant to the sulfonylurea compound (p1080, right col, last para; p1081, left col, 1st para). Thus, the gene encoding ALS is resistance to sulfonylurea herbicide. 
Regarding the new limitation “in vivo”, Ray et al teach and demonstrated transforming plant cells by electroporation (p1080, right col, 1st para), reading on transforming a plant cell in vitro. 
Ray et al also teach screening and selecting transformed cells in vitro (abstract; the whole article). 
in vitro, as in vivo, are well known method in prior art.  

Thus, Ray et al teach limitations of claims 1-2 and 5, except they are silent on that ALS is a sulfonylurea herbicide hydrolase. 

Li et al teach a sequence 98.2% identical to instant SEQ ID NO: 2, and characterize the sequence as Thiefensulfuron (a sulfonylurea herbicide) Hydrolase.  The sequence reads on the sulfonylurea herbicide hydrolase of claims 1 and 11.  Li also teach the encoding sequence (abstract, claim 1):
Against instant SEQ ID NO: 2

RESULT 7
US-14-234-824A-2
; Sequence 2, Application US/14234824A
; Publication No. US20140325700A1
; GENERAL INFORMATION
;  APPLICANT: Nanjing Agricultural University
;  TITLE OF INVENTION: Thiefensulfuron Hydrolase Gene TSME and Uses Thereof
;  FILE REFERENCE: CU-70986
;  CURRENT APPLICATION NUMBER: US/14/234,824A
;  CURRENT FILING DATE: 2014-01-24
;  PRIOR APPLICATION NUMBER: PCT/CN2012/078765
;  PRIOR FILING DATE: 2012-07-17
;  NUMBER OF SEQ ID NOS: 4
; SEQ ID NO 2
;  LENGTH: 398
;  TYPE: PRT
;  ORGANISM: Methylophilus sp. S113
;  FEATURE:
;  OTHER INFORMATION: Thiefensulfuron Hydrolase TSME
US-14-234-824A-2

  Query Match             98.2%;  Score 1929;  DB 13;  Length 398;
  Best Local Similarity   100.0%;  
  Matches  361;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ETDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         38 ETDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNF 97

Qy         62 QAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         98 QAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPT 157

Qy        122 FNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFS 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        158 FNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFS 217

Qy        182 PSISSDEIVDAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPKG 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        242 KVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTR 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        278 KVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTR 337

Qy        302 YAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQNE 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        338 YAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQNE 397

Qy        362 S 362
              |
Db        398 S 398

Li et al demonstrated that the sequence confers resistance to sulfonylurea herbicides, as it degrades sulfonylurea herbicides (abstract; [0009]-[0010], fig 1). 
Li et al suggest making transgenic plants/crops expressing the sequence (abstract, claim 7). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Ray et al teach and demonstrated success of transforming plant cell with a gene of interest and a gene encoding ALS; screening and culturing the cells being transformed using an ALS inhibitor/sulfonylurea compound by external application (including suggesting spraying); and successfully selecting the cells resistant to the sulfonylurea herbicide/ALS inhibitor. 
Li et al teach a sulfonylurea herbicide hydrolase and encoding gene (98.2% identical to instant SEQ ID NO: 2), and demonstrated resistance to sulfonylurea herbicides/ALS inhibitor.  
Thus, one ordinary skill in the art would have realized the sequence of Li et al as an ALS/ sulfonylurea herbicide hydrolase that is proven to confer resistance to herbicide, particularly sulfonylurea herbicide, and been motivated to apply such sequence in the method of Ray et al as a selective marker, to achieve the same expected result as Ray et al or Li et al did (resistance to sulfonylurea herbicide, thus the plant expressing the protein would survive sulfonylurea herbicide). 
et al demonstrated success by expressing ALS resistant to sulfonylurea herbicide. Li et al teach a proven gene and protein of sulfonylurea herbicide hydrolase. Such protein would have been expected to confer resistance to herbicide particularly sulfonylurea herbicide, to serve as a selective marker for transformants. Transforming, culturing, screening and selecting plant cells in vitro are well known method in prior art, as taught by Ray et al and admitted by applicant. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al in view of Li et al, as applied to claim 1 above, and further in view of Falco et al (US 20060005276, published 1/5/2006). 
Claim 1 has been analyzed above.
Claim 3 limits claim 1, wherein the plant cell is a soybean cell.  
Ray et al and Li et al do not explicitly teach applying the method in soybean transformation and selection. 
Falco et al teach a method of transforming soybean cell with a gene of interest and a marker gene (encoding ALS); screening and culturing the cells being transformed using an ALS inhibitor/sulfonylurea compound by external application; and successfully selecting the transformed soybean cells resistant to the sulfonylurea herbicide ([0250]-[0251], [0367], [0386]). 
Thus, Falco et al successfully applied the method of Ray et al in soybean. 
One of ordinary skill in the art would have been motivated to transform soybean using ALS as selective marker as taught by Ray et al or by Falco et al, to achieve the same expected result as Ray et al or Falco et al did (resistance to sulfonylurea herbicide, thus the plant expressing the protein would survive sulfonylurea herbicide), and expect the same success as Ray et al or Falco et al did. 
Therefore, the claim would have been obvious to one of ordinary skill in the art. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al in view of Li et al as applied to claims 1 and 5 above, and further in view of Yang et al (Target-site and non-target-site based resistance to the herbicide tribenuron-methyl in flixweed (Descurainia sophia L.) BMC Genomics 17:551, 2016).
Claims 1 and 5 have been analyzed above.
Claim 6 limits claim 5, wherein the    USSN: 16/610,870sulfonylurea compound is tribenuron methyl (elected species).  
Claims 7-8 limit Claim 6, wherein the screening and culturing of the transformed plant cell by external application of an ALS inhibitor is carried out by screening and culturing the transformed plant cell on a proliferation medium by external application of tribenuron methyl, and 1-7 ug (3 ug/ml in claim 8) of tribenuron methyl is externally applied to per ml of the proliferation medium.  
Ray et al and Li et al do not explicitly teach using tribenuron methyl as the selective agent/herbicide. 
Yang et al teach using tribenuron methyl (externally by spraying) to screen plants and select plants that are resistant to sulfonylurea herbicide (from the plants that are not tolerant to sulfonylurea herbicide, p1, abstract; p9, right col, 3rd and 4th para). 
Using different and optimized concentrations selective agents is routine practice and taught in the art. The concentration depends on particular compounds, transformed plant and tissue, the duration of applying and so on. 
According to https://pubchem.ncbi.nlm.nih.gov/compound/Tribenuron-methyl, the molecular weight of tribenuron-methyl is 395.4.  
1 ug/ml or 1 mg/l is 0.00253 mM or 2.5 uM. 
7 ug/ml or 7 mg/l is 0.0177 mM or 17.7 uM.  

Yang et al teaching using different final concentrations of tribenuron-methyl in growth solution: 1.0×10−5, 1.0×10−4, 1.0×10−3, 1.0×10−2, 0.1, 1.0, 10, 100, 5.0×102 and 1.0×103 μM to test growth and survival and optimize the concentration (p9, right col, last 2 para; p10, left col, 1st para).  Instant 1-7 ug/ml (2.5-17.7 uM) or 3 ug/ml (7.6 uM) encompasses the range of 1-100 uM of Yang et al. 
Yang et al achieved success. P2, left col, 4th to 5th para; whole right col).  
One ordinary skill in the art would have recognized tribenuron methyl as a selective agent to select plant conferring resistance to sulfonylurea herbicide from the plants that do not confer such resistance as taught by Yang et al, and been motivated to apply such selective agent into the method of Ray et al in view of Li et al, to achieve the same expected result as Ray et al and Yang et al did.  
The expectation of success would have been high because Ray et al demonstrated success by expressing ALS resistant to sulfonylurea herbicide. Yang et al demonstrated that tribenuron methyl was a proven selective agent for distinguishing resistance to sulfonylurea herbicides, to serve as a selective agent for transformants.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al, as applied to claims 1 and 5-6 above, and further in view of Yang et al. 
	Claims 1, 5-6 have been analyzed above. 
As analyzed in 102 rejection, Xie et al teach using tribenuron methyl as selective agent, but do not explicitly teach the concentrations of 1-7 ug/ml or 3 ug/ml in selection/growth/proliferation medium.  

As analyzed above, Yang et al teaching using different final concentrations of tribenuron-methyl in growth solution: 1.0×10−5, 1.0×10−4, 1.0×10−3, 1.0×10−2, 0.1, 1.0, 10, 100, 5.0×102 and 1.0×103 μM to test growth and survival and optimize the concentration (p9, right col, last 2 para; p10, left col, 1st para).  Instant 1-7 ug/ml (2.5-17.7 uM) or 3 ug/ml (7.6 uM) encompasses the range of 1-100 uM of Yang et al. 
Yang et al achieved success (see page 2, left col, 4th to 5th para; whole right col).  
One of ordinary skill in the art would have been motivated to use the concentrations of tribenuron-methyl as taught by Yang et al, and/or to optimize the concentration also as taught by Yang et al, and to apply such concentration to the method of Xie et al, to achieve the expected result as Xie et al and Yang et al did. 
The expectation of success would have been high because Xie et al demonstrated success by using tribenuron-methyl as selective agent. Yang et al further teach the particular concentrations of tribenuron-methyl, and teach testing and optimizing such concentration. Using such optimized concentration would have been expected to achieve improved result over that of Xie et al. 
Therefore, the claims would have been obvious to one of ordinary skill in the art. 

In general, the use of marker genes and genes providing resistance to herbicides and antibiotics, and the use of a variety of media (media including auxin, maturation media, salts, minerals, vitamins, and optimizing concentrations thereof), are techniques that were routine at the time the application was filed, as taught by the cited references and the state of the art in general.  


Remarks
The following references and sequence matches are relevant to instant application, thus are filed but not cited by examiner: 
Padilla et al (Aminoglycoside antibiotics: structure, functions and effects on in vitro plant culture and genetic transformation protocols. Plant Cell Rep (2010) 29:1203–1213).  
Hang et al (SulE, a Sulfonylurea Herbicide De-Esterification Esterase from Hansschlegelia zhihuaiae S113. Applied and Environmental Microbiology 1962-1968, 2012), teach (disclosing and characterizing) sequence 98.2% identical to instant SEQ ID NO: 2: 
Against instant SEQ ID NO: 2
RESULT 1
G9I933_9RHIZ
ID   G9I933_9RHIZ            Unreviewed;       398 AA.
AC   G9I933;
DT   22-FEB-2012, integrated into UniProtKB/TrEMBL.
DT   22-FEB-2012, sequence version 1.
DT   11-DEC-2019, entry version 19.
DE   SubName: Full=Alpha/beta fold hydrolase {ECO:0000313|EMBL:RXF69964.1};
DE   SubName: Full=Putative hydrolase {ECO:0000313|EMBL:AEX00103.1};
DE            EC=3.1.1.- {ECO:0000313|EMBL:AEX00103.1};
GN   ORFNames=EK403_17710 {ECO:0000313|EMBL:RXF69964.1};
OS   Hansschlegelia zhihuaiae.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
OC   Methylocystaceae; Hansschlegelia.
OX   NCBI_TaxID=405005 {ECO:0000313|EMBL:AEX00103.1};
RN   [1] {ECO:0000313|EMBL:AEX00103.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=S 113 {ECO:0000313|EMBL:AEX00103.1};
RA   Hang B., He J., Li S.;
RL   Submitted (AUG-2011) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:AEX00103.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=S 113 {ECO:0000313|EMBL:AEX00103.1};
RX   PubMed=22247165; DOI=10.1128/AEM.07440-11;
RA   Hang B.J., Hong Q., Xie X.T., Huang X., Wang C.H., He J., Li S.P.;
RT   "SulE, a Sulfonylurea Herbicide De-Esterification Esterase from
RT   Hansschlegelia zhihuaiae S113.";
RL   Appl. Environ. Microbiol. 78:1962-1968(2012).
RN   [3] {ECO:0000313|EMBL:RXF69964.1, ECO:0000313|Proteomes:UP000289708}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=S 113 {ECO:0000313|EMBL:RXF69964.1,
RC   ECO:0000313|Proteomes:UP000289708};
RA   He J.;
RT   "bacterium Hansschlegelia zhihuaiae S113.";
RL   Submitted (DEC-2018) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JN617866; AEX00103.1; -; Genomic_DNA.
DR   EMBL; RYFI01000019; RXF69964.1; -; Genomic_DNA.
DR   ESTHER; 9rhiz-g9i933; Bacterial_esterase.
DR   Proteomes; UP000289708; Unassembled WGS sequence.

DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR000073; AB_hydrolase_1.
DR   InterPro; IPR006311; TAT_signal.
DR   Pfam; PF12697; Abhydrolase_6; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
DR   PROSITE; PS51318; TAT; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000313|EMBL:AEX00103.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000289708}.
FT   DOMAIN          108..295
FT                   /note="AB hydrolase-1"
FT                   /evidence="ECO:0000259|Pfam:PF12697"
SQ   SEQUENCE   398 AA;  43638 MW;  7ED11369A03FF4DD CRC64;

  Query Match             98.2%;  Score 1929;  DB 109;  Length 398;
  Best Local Similarity   100.0%;  
  Matches  361;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ETDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         38 ETDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVNF 97

Qy         62 QAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         98 QAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIPT 157

Qy        122 FNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFS 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        158 FNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGFS 217

Qy        182 PSISSDEIVDAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPKG 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        218 PSISSDEIVDAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPKG 277

Qy        242 KVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTR 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        278 KVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVTR 337

Qy        302 YAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQNE 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        338 YAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQNE 397

Qy        362 S 362
              |
Db        398 S 398



CN 105724140 (published 7/6/2016, filed 3/22/2016), teaches (disclosing and characterizing) sequence 100% identical to instant SEQ ID NO: 2:
Against instant SEQ ID NO: 2
RESULT 1
BDR32253
ID   BDR32253 standard; protein; 369 AA.
XX
AC   BDR32253;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Thifensulfuron hydrolase, SEQ ID 4.
XX
KW   crop improvement; degradation; herbicide resistance;

XX
OS   Unidentified.
XX
CC PN   CN105724140-A.
XX
CC PD   06-JUL-2016.
XX
CC PF   22-MAR-2016; 2016CN-10165041.
XX
PR   22-MAR-2016; 2016CN-10165041.
XX
CC PA   (DBNO ) BEIJING DABEINONG SCI & TECHNOLOGY GROUP.
CC PA   (DBNO ) BEIJING DBN BIOTECH CO LTD.
XX
CC PI   Bao X,  Ding D,  Xie X;
XX
DR   WPI; 2016-45718A/63.
DR   N-PSDB; BDR32254, BDR32255.
XX
CC PT   Controlling weeds by applying pyrazosulfuron herbicide to transgenic 
CC PT   plant, and comparing transgenic plant with plant lacking thifensulfuron 
CC PT   hydrolase nucleotide sequence, reduced plant damage and/or increased 
CC PT   plant yield.
XX
CC PS   Claim 5; SEQ ID NO 4; 66pp; Chinese.
XX
CC   The present invention relates to a novel method for controlling weeds by 
CC   applying pyrazosulfuron herbicide to transgenic plant. The invention also
CC   provides: (1) a method for producing plant with pyrazosulfuron herbicide 
CC   tolerance; (2) a method for protecting plant from damage caused by 
CC   pyrazosulfuron herbicide; (3) a method for hydrolytic degradation of 
CC   thifensulfuron-pyrazosulfuron herbicide. The method is useful for 
CC   controlling weeds. The present sequence is a thifensulfuron hydrolase, 
CC   used in the invention for producing plant with pyrazosulfuron herbicide 
CC   tolerance.
XX
SQ   Sequence 369 AA;

  Query Match             100.0%;  Score 1964;  DB 23;  Length 369;
  Best Local Similarity   100.0%;  
  Matches  369;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 METDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METDNVELAQSKRKVVLAEQGSFYIGGRTVTGPGKFDPSKPVIPYSNEGATFYINQMYVN 60

Qy         61 FQAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FQAPVRPRGLPLVFWHGGGLTGHIWESTPDGRPGFQTLFVQDRHTVYTIDQPGRGRGNIP 120

Qy        121 TFNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TFNGPFGQLEEESIVNTVTGNSSKEGAWVRDRLGPAPGQFFENSQFPRGYEDNYFKEMGF 180

Qy        181 SPSISSDEIVDAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SPSISSDEIVDAVVKLVTHIGPCVLVTHSASGVLGMRVATHAKNVRGIVAYEPATSIFPK 240

Qy        241 GKVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GKVPEIPPLADKKSQIFPPFEIQESYFKKLAKIPIQFVFGDNIPKNPKSAYWFLDWWRVT 300

Qy        301 RYAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RYAHSLSLEAINKLGGQASLLDLPTAGLRGNTHFPFTDRNNVQVASLLSDFLGKHGLDQN 360

Qy        361 ESKLAAALE 369
              |||||||||
Db        361 ESKLAAALE 369

Response to Arguments
Claim Rejection under 35 U.S.C. 102 
	The rejection is withdrawn in view of claim amendment and the new ground of rejection.   The 103 rejection is made citing the same reference.  
	The English translation WAS INCLUDED in the office action of 10/26/2021 as a “Foreign Reference”.  It is attached in this office action just in case if applicant did not receive the file. 
Nevertheless, the argument that Xie et al do not teach external application of the inhibitor is not persuasive.  It is common knowledge in the art that the genes conferring resistance to inhibitors are transformed so that the protein is expressed internally.  The inhibitors are applied externally by being added in the selection medium or by spraying.   Xie et al teach such external application by spraying to dishes, a limitation of claim 1.  
In addition, the claims do not require the plant cell being cell cultured cell or separated from plant, tissue or part.   A seed, tissue, part or plant comprises plant cells.   
The 102 rejection is withdrawn because Xie et al suggest the subject matter of in vitro transformation, as analyzed above. 

Claim Rejection under 35 U.S.C. 103
Applicant argues that Ray et al do not practice externally applying the inhibitor during plant transformation.  Again, the rejection is made for compact prosecution.  
The argument is fully considered but not deemed persuasive.  
First, externally applying the inhibitor DURING plant transformation is not a claim requirement. The claim only requires externally applying the inhibitor to the TRANSFORMED cells. 
Second, the claims do not require the plant cell being cell cultured cell or separated from plant, tissue or part.  A seed, tissue, part or plant comprises plant cells.   

In addition, the transformation efficiency is not a claim requirement. 
Furthermore, in the specification (PG pub [0122] and [0129]), applicant admitted that transforming, culturing, screening and selecting plant cells in vitro, as in vivo, are well known methods in prior art.  
Moreover, Ray et al teach in vitro transforming, culturing, screening and selecting plant cells in the whole article.  
Nevertheless, for compact prosecution, in vitro transforming, culturing, screening and selecting plant cells in cell culture is also extensively taught in the art.  For example, Padilla et al (Aminoglycoside antibiotics: structure, functions and effects on in vitro plant culture and genetic transformation protocols. Plant Cell Rep (2010) 29:1203–1213) teach the subject matter (abstract and the whole article). 
Regarding the separate rejections to dependent claims 3 and 6-8, applicant argues that the supporting references do not teach the deficiencies of the independent claim.  
The arguments are fully considered but not deemed persuasive.  The rejections to the independent claim do not have such deficiencies as analyzed above.  The references are cited to address the specific claim limitations. 

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663